United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 16, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30099
                           Summary Calendar



SHEDRICK NOBLE,

                                      Plaintiff-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,
UNKNOWN PEABODY, Assistant Warden; CATHY ROBERTS, MARIE BOIES,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 03-CV-186-M3
                       --------------------

Before GARWOOD, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Shedrick Noble, Louisiana prisoner # 83958, appeals the

district court’s dismissal of his civil rights complaint under 42

U.S.C. § 1983.    Noble argues that his failure to receive a timely

notification of the Louisiana Supreme Court’s denial of his

request for a writ of certiorari cost him the opportunity to

bring a timely appeal and that, because of the defendants’

refusal to provide him with an affidavit indicating that the

notice was not received in the prison mail room, any attempt to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30099
                                -2-

appeal at this point will be met with “great opposition,” and

requiring him to do so “would be fundamentally unfair and a

substantial injustice” under the Fourteenth Amendment.

     Mere negligence on the part of a prison official does not

give rise to a due process claim.   Daniels v. Williams, 474 U.S.
327, 332-36 (1986).   Furthermore, to the extent that Noble is

asserting a denial-of-access-to-the-courts claim, a plaintiff

must show an actual injury.   See Lewis v. Casey, 518 U.S. 343,

349-52 (1996).   Although Noble argues that the defendants’

failure to provide an affidavit attesting that they had no record

of receiving the supreme court’s notice will cause him difficulty

in any attempt to appeal his claim, has not shown that he was

actually injured by this because he has not yet filed such an

appeal.   See Lewis, 518 U.S. at 349-52.   Accordingly, the

district court did not err in dismissing Noble’s claim under 28

U.S.C. § 1915(e)(2)(B)(ii).

     Noble requests that this court compel the defendants to

provide him with the affidavit.   However, the remedy sought by

Noble is in the nature of mandamus relief, which is not available

to federal courts to direct state officials in the performance of

their duties and functions.   See Moye v. Clerk, DeKalb County

Superior Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973); 28 U.S.C.

§ 1361.

     Noble also argues that throughout his pursuit of the

affidavit, he has been met with retaliation by “this
                            No. 04-30099
                                 -3-

administration.”   However, he does not address the magistrate

judge’s determination, which was adopted by the district court,

that his retaliation claim was untimely.   Because Noble does not

identify any error in the district court’s dismissal of this

claim as untimely, he has abandoned it.    See Hughes v. Johnson,

191 F.3d 607, 612-13 (5th Cir. 1999).

     Noble’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, we DISMISS his appeal as frivolous.    5TH CIR.

R. 42.2.   The district court’s dismissal of Noble’s complaint for

failure to state a claim upon which relief may be granted and

this court’s dismissal constitute two “strikes” under 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).   Noble is WARNED that if he accumulates three

“strikes” under 28 U.S.C. § 1915(g), he will not be able to

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.